Per Curiam.
One partner bought out his co-partner, for a certain price. Afterward, he alleged that the purchase was made under a mistake of the true state of the partnership accounts, and claimed that he should be allowed a certain sum by the partner selling. There was no fraud. The partner promised to pay the sum, and is now sued on the promise. He denies there was any consideration for it.
Abey v. Bennett, 10 Ind. 478, and Spahr v. Hollingshead, 8 Blackf. 415, decide that there was no legal consideration: and Wiggins v. Keizer, 6 Ind. 252, decides that a moral one •is insufficient.
The judgment is affirmed with costs.